



RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
MASONITE INTERNATIONAL CORPORATION AMENDED AND RESTATED 2012 EQUITY INCENTIVE
PLAN
FOR UNITED STATES DIRECTORS


* * * * *


Participant:        


Grant Date:            


Number of Restricted Stock Units granted:


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Masonite
International Corporation, a British Columbia corporation (the “Company”), and
the Participant specified above, pursuant to the Masonite International
Corporation Amended and Restated 2012 Equity Incentive Plan, as may be amended
from time to time (the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that the Company will grant the
Restricted Stock Units (“RSUs”) provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the grant of the
RSUs hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
2.    Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant
shall not have the rights of a stockholder in respect of the Common Stock
underlying this Award until such Common Stock is delivered to the Participant in
accordance with Section 4.
3.    Vesting.


 
 
 




--------------------------------------------------------------------------------





(a)    General. Except as otherwise provided in this Section 3, one hundred
percent (100%) shall vest on ____________; provided that the Participant is a
member of the Board of Directors of the Company on such vesting date.
(b)    Forfeiture. Subject to Section 3(c), all unvested RSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.
(c)    Certain Terminations. All unvested RSUs shall immediately become vested
upon a Termination due to (i) the Participant’s death, (ii) the Participant’s
Disability or (iii) an involuntary removal of the Participant from the Board
prior to the end of the Participant’s term for a reason other than “Cause”.
(d)    Change in Control. All unvested RSUs shall immediately become vested upon
a Change in Control; provided the Participant is serving as a member of the
Board immediately prior to the consummation of the Change in Control
transaction.
4.    Delivery of Common Stock.
(a)    General. Subject to Section 4(b) and 4(c) of this Agreement and Section
14.4 of the Plan, the Company shall deliver to the Participant the Common Stock
underlying the vested RSUs within thirty (30) days of the vesting date;
provided, however, all Common Stock underlying the vested RSUs, to the extent
not previously delivered, shall be delivered to the Participant upon a Change in
Control or the 30th day following a Termination. In connection with the delivery
of the Common Stock pursuant to this Agreement, the Participant agrees to
execute any documents reasonably requested by the Company.
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), the Company may
elect to delay such distribution until the date the Participant is not subject
to any such policy or restriction or such earlier or later date as required by
applicable law, consistent with Section 409A of the Code.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of RSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to this Section 4 and Section 5
below, the number of shares of Common Stock equal to the number of Deferred
Shares credited to the Participant’s Account shall be distributed to the
Participant in accordance with the terms and conditions of the Plan and the
other applicable written plans or procedures of the Company, consistent with the
requirements of Section 409A of the Code.
5.    Dividends and Other Distributions. The Participant shall be entitled to
receive all dividends and other distributions paid with respect to the Common
Stock underlying the RSUs, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
RSUs and shall be paid at the time the Common Stock are delivered pursuant to
Section 4. If any dividends or distributions are paid in Common Stock with
respect to unvested Common Stock, the Common Stock shall be deposited with the
Company and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.


 
2
 




--------------------------------------------------------------------------------





6.    Restrictive Covenants. As a condition to the receipt of the RSUs and/or
the delivery of Common Stock hereunder, the Participant agrees as follows
(a)    Confidentiality and Non-Disclosure Agreement. The Company and the
Participant acknowledge and agree that during the Participant's service with the
Company, the Participant will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the affairs and business of the Company and its Affiliates. The
Participant agrees that the obligations set forth in this Section 6 are
necessary to preserve the confidential and proprietary nature of Confidential
Information and to protect the Company and its Affiliates against harmful
solicitation of employees and customers and other actions by the Participant
that would result in serious adverse consequences for the Company and its
Affiliates. For purposes of this Agreement, “Confidential Information” means all
non-public information concerning trade secrets, know-how, software,
developments, inventions, processes, technology, designs, financial data,
strategic business plans or any proprietary or confidential information,
documents or materials in any form or media, including any of the foregoing
relating to research, operations, finances, current and proposed products and
services, vendors, customers, advertising and marketing, and other non-public,
proprietary, and confidential information of the Company or its Affiliates.
Notwithstanding anything to the contrary contained herein, the general skills,
knowledge and experience gained during the Participant’s service with the
Company, information publicly available or generally known within the industry
or trade in which the Company competes and information or knowledge possessed by
the Participant prior to his/her service with the Company shall not be
considered Confidential Information.
(b)    Non-Disclosure. During and after the Participant's service with the
Company, the Participant will not use, disclose, copy or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Participant's duties with the Company as determined
reasonably and in good faith by the Participant. Anything herein to the contrary
notwithstanding, the provisions of this Section 6(b) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Participant to disclose or make accessible
any information; provided that prior to any such disclosure the Participant
shall provide the Company with reasonable notice of the requirements to disclose
and an opportunity to object to such disclosure and the Participant shall
cooperate with the Company in filing such objection; or (ii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to the Participant's violation of this Section 6(b).
Nothing in this Agreement shall prohibit or impede the Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided, that in each case such
communications and disclosures are consistent with applicable law. The
Participant does not need the prior authorization of (or to give notice to) the
Company regarding any such communication or disclosure. Notwithstanding the
foregoing, under no circumstance is the Participant authorized to disclose any
information covered by the Company’s attorney-client privilege or attorney work
product or the Company’s trade secrets without the prior written consent of the
Company’s General Counsel.
(c)    Materials. The Participant will use Confidential Information only for
normal and customary use in the Company's business, as determined reasonably and
in good faith by the Company. The Participant will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any of its Affiliate at any time upon the request of the Company and
in any event immediately after termination of Participant's service with the
Company. The Participant agrees to


 
3
 




--------------------------------------------------------------------------------





identify and return to the Company any copies of any Confidential Information
after the Participant ceases to serve the Company. Anything to the contrary
notwithstanding, nothing in this Section 6 shall prevent the Participant from
retaining a home computer (provided all Confidential Information has been
removed), papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to his/her compensation or
relating to reimbursement of expenses, information that may be needed for tax
purposes, and copies of plans, programs and agreements relating to his/her
service with the Company.
(d)    No Solicitation or Hiring of Employees. During the period commencing on
the Grant Date and ending on the first anniversary of the Participant’s
Termination, the Participant shall not solicit, entice, persuade or induce any
individual who is employed by the Company or its Affiliates (or who was so
employed within twelve (12) months prior to the Participant's action) to
terminate or refrain from continuing such employment or to become employed by or
enter into contractual relations with any other individual or entity other than
the Company or its Affiliates, and the Participant shall not hire, directly or
indirectly, for himself or any other person, as an employee, consultant or
otherwise, any such person. Anything to the contrary notwithstanding, the
Company agrees that (i) the Participant's responding to an unsolicited request
from any former employee of the Company for advice on employment matters; and
(ii) the Participant's responding to an unsolicited request for an employment
reference regarding any former employee of the Company from such former
employee, or from a third party, by providing a reference setting forth his/her
personal views about such former employee, shall not be deemed a violation of
this Section 6(d); in each case, to the extent the Participant does not
encourage the former employee to become employed by a company or business that
employs the Participant or with which the Participant is otherwise associated
(including, but not limited to, association as a sole proprietor, owner,
employer, partner, principal, investor, joint venturer, shareholder, associate,
employee, member, consultant, contractor, director or otherwise).
(e)    Conflicting Obligations and Rights. The Participant agrees to inform the
Company of any apparent conflicts between the Participant's service for the
Company and any obligations the Participant may have to preserve the
confidentiality of another's proprietary information or related materials before
using the same on the Company's behalf. The Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
(f)    Enforcement. The Participant acknowledges that in the event of any breach
or threatened breach of this Section 6, the business interests of the Company
and its Affiliates will be irreparably injured, the full extent of the damages
to the Company and its Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Company and its Affiliates, and
the Company will be entitled to enforce this Agreement by a temporary,
preliminary and/or permanent injunction or other equitable relief, without the
necessity of posting bond or security, which the Participant expressly waives.
The Participant understands that the Company may waive some of the requirements
expressed in this Agreement, but that such a waiver to be effective must be made
in writing and should not in any way be deemed a waiver of the Company's right
to enforce any other requirements or provisions of this Agreement. The
Participant agrees that each of the Participant's obligations specified in this
Agreement is a separate and independent covenant and that the unenforceability
of any of them shall not preclude the enforcement of any other covenants in this
Agreement.


 
4
 




--------------------------------------------------------------------------------





7.    Non-transferability.
(a)    Restriction on Transfers. Except as provided in Section 7(b) below, all
RSUs, and any rights or interests therein, (i) shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of this
RSU, or the levy of any execution, attachment or similar legal process upon this
RSU, contrary to the terms of this Agreement and/or the Plan, shall be null and
void and without legal force or effect.
(b)    Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of this RSU to one or more of his/her Family Members, to a trust
established for the exclusive benefit of one or more of his/her Family Members,
to a partnership in which all the partners are Family Members, or to a limited
liability company in which all the members are members of his/her Family
Members.
8.    Entire Agreement; Amendment. This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
9.    Acknowledgment of Participant. This award of RSUs does not entitle
Participant to any benefit other than that granted under this Agreement.
Participant understands and accepts that the benefits granted under this
Agreement are entirely at the discretion of the Company and that the Company
retains the right to amend or terminate this Agreement and the Plan at any time,
at its sole discretion and without notice.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to the
principles of conflict of laws thereof.
11.    Termination. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate the Participant’s service
at any time, for any reason and with or without cause.
12.    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.


 
5
 




--------------------------------------------------------------------------------





(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
13.    Compliance with Laws. This issuance of RSUs (and the Common Stock
underlying the RSUs) pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, Exchange Act and in each case any respective
rules and regulations promulgated thereunder) and any other law or regulation
applicable thereto. The Company shall not be obligated to issue this RSU or any
of the Common Stock pursuant to this Agreement if any such issuance would
violate any such requirements.
14.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.
15.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
16.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
17.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
18.    Severability. The invalidity or unenforceability of any provisions of
this Agreement, in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.




[Remainder of Page Intentionally Left Blank]




 
6
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
MASONITE INTERNATIONAL CORPORATION
By:
/s/ Frederick J. Lynch
 
 
Name:
Frederick J. Lynch
 
 
Title:
President and Chief Executive Officer
 
 
 
 
PARTICIPANT
 
/s/
 
 
Name:
 
 
 
Address:
 
 
 
 
 



 
 
 


